DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent U.S. National Phase application under 35 U.S.C. §371 of International Application No. PCT/EP2018/060829, filed on 4/17/2018, which claims the benefit of European Patent Application No. 17169466.4, filed on 5/5/2017.

Claim Objections
Claim 1 is objected to because of the following informalities:  There is a “(200)” still included in the claim language that was not removed with the other amendments.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “control unit” with functional language “configured to” and in claims 1-10.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claims 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-10 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim limitations ““control unit” with functional language “configured to” in claims 1-10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, 

	
	

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rothschild, U.S. PGPub Number 20060176516 (Hereinafter Rothschild).

As for claim 1, Rothschild teaches a transmitting device for transmitting information to a receiving device, the transmitting device comprising: 
a local database configured to store a plurality of images received from a central database, wherein each image is stored with an associated unique identifier code (Rothschild; The local computer 402 will receive the file name and location or image identifier for at least one image in step 552. Using standard computer programming and processing, the identifier will be submitted to the database (step 554) and the database would then locate the stored digital image and associated files and/or information (image is stored with an associated unique identifier code) via its corresponding record (step 556). Once the record is found, the computer will process identifier or after the identifier located the appropriate record (step 558). Such requests could include but would not be limited to displaying the digital images in a particular sequence at the local computer or on the imaging device (local database configured to store a plurality of images received) 100, 200; e-mailing the digital image to a person that has been indicated by the user, with such person's e-mail address being stored in the relational database; and printing the digital images at a printer location (either local or on the global computer network) and in a size or format that has been requested by the user. Furthermore, a request may include a request for displaying information on any selected digital image, such information being contained in the relational database, for example, displaying audio or video or image files that are related to the selected digital image. Depending on the request, the image and associated information may be displayed or presented to the user at the local computer 402 or the image and associated information may be transmitted to the imaging device 100, 200 for presentation to the user. [0067];); 
and a control unit operatively coupled to the local database, the control unit configured to: receive from a user interface a request for retrieval of a unique identifier code associated with an image stored in the local database (Rothschild; The hardware device 100 of the present disclosure will contain a user input module 124 to either receive user instructions via text input by the way of a standard keyboard interface (receive from a user interface) or a character recognition capture device which translates user text input into alphanumeric characters. Preferably, the character recognition device is a touch screen which overlays the display module 108 and text is 0034]; Once the images are printed, the user will be enabled, regardless of the time elapsed since the images were taken, to take a hardware device (possibly the camera device that the user utilized to take the images, or another hardware reader device) and scan it over a photo. The device will read the symbology in the images and using standard communications techniques including Wi-Fi, Bluetooth, infrared, cabling, etc., the scanning/reading device will transmit the photo identifier information to a computer processor which then may optionally transfer it to the Global Computer Network. The device will then receive the information back from the local processor or Global Computer Network and will then locate the file or files that contain the image  and associated attachments on the local or Global Computer Network. [0056]; The local computer 402 will receive the file name and location or image identifier for at least one image (receive from a user interface a request for retrieval of a unique identifier code associated with an image) in step 552. [0067];); 
retrieve from the local database the unique identifier code associated with the image in response to the received request (Rothschild; Hardware devices, systems and methods thereof that will enable the embedding and retrieving of information in digital images (retrieve from the local database the unique identifier code associated with the image) are provided. The embedded information will enable a user to organize, process and control these images. Referring to FIGS. 1A and 1B, a device 100 for capturing images and associating information about the captured images is shown. The device 100 includes a lens 102 coupled to a capture module, which will 0028];);
and transmit the retrieved unique identifier code to the receiving device (Rothschild;. Alternatively, the scanner may extract some type of marker or symbol, e.g., an identifier, that when presented to the relational database would indicate the file name and file location of the digital images. This information would then be transferred to the transmission module which will transmit it to the local (transmit the retrieved unique identifier code to the receiving device) or Global Computer Network which will then submit it to the relational database containing information on the digital images. Using standard computer programming and processing, this database would then locate the stored digital image and associated files/information and also process the users request(s) regarding the digital image. [0039];).  



As for claim 7, Rothschild teaches a receiving device for receiving information from a transmitting device, the receiving device comprising: a local database configured to store a plurality of images received from a central database, wherein each image is stored with an associated unique identifier code; and a control unit operatively coupled to the local database, the control unit configured to: receive from the transmitting device a unique identifier code associated with an image stored in a local database of the Rothschild; The local computer 402 will receive the file name and location or image identifier for at least one image (each image is stored with an associated unique identifier code) in step 552. Using standard computer programming and processing, the identifier will be submitted to the database (step 554) and the database would then locate the stored digital image and associated files and/or information (receiving device comprising: a local database configured to store a plurality of images received from a central database) via its corresponding record (step 556). Once the record is found, the computer will process any user request(s) regarding the digital image that was either transferred with the identifier or after the identifier located the appropriate record (step 558). Such requests could include but would not be limited to displaying the digital images in a particular sequence at the local computer or on the imaging device 100, 200; e-mailing the digital image to a person that has been indicated by the user, with such person's e-mail address being stored in the relational database; and printing the digital images at a printer location (either local or on the global computer network) and in a size or format that has been requested by the user. Furthermore, a request may include a request for displaying information on any selected digital image, such information being contained in the relational database (receive from the transmitting device a unique identifier code associated with an image stored in a local database), for example, displaying audio or video or image files that are related to the selected digital image. Depending on the request, the image and associated information may be displayed or presented to the user at the local computer 402 or the image and transmitted to the imaging device (receiving device) 100, 200 for presentation to the user. [0067];);
and retrieve from the local database of the receiving device a corresponding image associated with a stored unique identifier code that matches the received unique identifier code (Rothschild; Hardware devices, systems and methods thereof that will enable the embedding and retrieving of information in digital images are provided (retrieve from the local database of the receiving device  a corresponding image associated with a stored unique identifier code). The embedded information will enable a user to organize, process and control these images. Referring to FIGS. 1A and 1B, a device 100 for capturing images and associating information about the captured images is shown. The device 100 includes a lens 102 coupled to a capture module, which will be described in detail below, for capturing an image and a viewfinder 104 for correctly positioning the device when capturing an image. The device 100 further includes a microphone 106 for acquiring audio, from the user of the device or from the subject of the image, which may be associated with the image. [0028]; Alternatively, the scanner may extract some type of marker or symbol, e.g., an identifier, that when presented to the relational database would indicate the file name and file location of the digital images (matches the received unique identifier code). This information would then be transferred to the transmission module which will transmit it to the local or Global Computer Network which will then submit it to the relational database containing information on the digital images. Using standard computer programming and processing, this database would then locate the stored digital image 0039];).

As for claim 14, Rothschild teaches a method of operating a transmitting device, wherein the transmitting device comprises a local database configured to store a plurality of images received from a central database and each image is stored with an associated unique identifier code, the method comprising: 
receiving from a user interface  a request for retrieval of a unique identifier code associated with an image stored in the local database (Rothschild; Referring to FIG. 5, an exemplary system for managing a plurality of digital images in accordance with an embodiment of the present disclosure is illustrated. Digital imaging device 100, 200 will transfer the digital images to a user's local computer (receive from at least one other transmitting device) 402 or to an online imaging web server 408, e.g., Ofoto, where the plurality of images will be processed and manipulated as will be described below. The user's local computer 402 may connect via a communications device to communications network 410, e.g., the Internet, by any known means, for example, a hardwired or wireless connection 403. It is to be appreciated that the network 410 may be a local area network (LAN), wide area network (WAN), the Internet or any known network that couples a plurality of computers to enable various modes of communication via network messages (at least one other transmitting device). [0058]; The local computer 402 will receive the file name and location or image identifier for at least one image in step 552. Using standard computer programming and processing, the identifier will be submitted to the database (step 554) and the database would then locate the stored digital image and associated files and/or information (image is stored with an associated unique identifier code) via its corresponding record (step 556). Once the record is found, the computer will process any user request(s) regarding the digital image that was either transferred with the identifier or after the identifier located the appropriate record (step 558). Such requests could include but would not be limited to displaying the digital images in a particular sequence at the local computer or on the imaging device (local database configured to store a plurality of images received) 100, 200; e-mailing the digital image to a person that has been indicated by the user, with such person's e-mail address being stored in the relational database; and printing the digital images at a printer location (either local or on the global computer network) and in a size or format that has been requested by the user. Furthermore, a request may include a request for displaying information on any selected digital image, such information being contained in the relational database, for example, displaying audio or video or image files that are related to the selected digital image. Depending on the request, the image and associated information may be displayed or presented to the user at the local computer 402 or the image and associated information may be transmitted to the imaging device 100, 200 for presentation to the user. [0067];)); 
retrieving from the local database  the unique identifier code associated with the image in response to the received request (Rothschild; Alternatively, the scanner may extract some type of marker or symbol, e.g., an identifier, that when presented to the relational database would indicate the file name and file location of the digital images. This information would then be transferred to the transmission module which will transmit it to the local (transmit the retrieved unique identifier code to the receiving device) or Global Computer Network which will then submit it to the relational database containing information on the digital images. Using standard computer programming and processing, this database would then locate the stored digital image and associated files/information and also process the users request(s) regarding the digital image. [0039];); 
and transmitting the retrieved unique identifier code to the receiving device (Rothschild; The device will read the symbology in the images and using standard communications techniques including Wi-Fi, Bluetooth, infrared, cabling, etc., the scanning/reading device will transmit the photo identifier information to a computer processor which then may optionally transfer it to the Global Computer Network (unique identifier code associated with an image stored in a local database). The device will then receive the information back from the local processor or Global Computer Network and will then locate the file or files that contain the image and associated attachments on the local or Global Computer Network. [0056]; Referring to FIG. 5, an exemplary system for managing a plurality of digital images in accordance with an embodiment of the present disclosure is illustrated. Digital imaging device 100, 200 will transfer the digital images to a user's local computer (receive from at least one other transmitting device) 402 or to an online imaging web server 408, e.g., Ofoto, where the plurality of images will be processed and manipulated as will be described below. The user's local computer 402 may connect via a communications device to communications network 410, e.g., the Internet, by any known means, for example, a hardwired or wireless connection 403. It is to be appreciated that the couples a plurality of computers to enable various modes of communication via network messages (at least one other transmitting device). [0058];).  

As for claim 15, Rothschild teaches a method of operating a receiving device, wherein the receiving device comprises a local database configured to store a plurality of images received from a central database and each image is stored with an associated unique identifier code, the method comprising: 
receiving from the transmitting device  a unique identifier code associated with an image stored in a local database  of the transmitting device (Rothschild; Referring to FIG. 5, an exemplary system for managing a plurality of digital images in accordance with an embodiment of the present disclosure is illustrated. Digital imaging device 100, 200 will transfer the digital images to a user's local computer (receive from at least one other transmitting device) 402 or to an online imaging web server 408, e.g., Ofoto, where the plurality of images will be processed and manipulated as will be described below. The user's local computer 402 may connect via a communications device to communications network 410, e.g., the Internet, by any known means, for example, a hardwired or wireless connection 403. It is to be appreciated that the network 410 may be a local area network (LAN), wide area network (WAN), the Internet or any known network that couples a plurality of computers to enable various modes of communication via network messages (at least one other transmitting device). [0058];); 
Rothschild; Alternatively, the scanner may extract some type of marker or symbol, e.g., an identifier, that when presented to the relational database would indicate the file name and file location of the digital images. This information would then be transferred to the transmission module which will transmit it to the local (transmit the retrieved unique identifier code to the receiving device) or Global Computer Network which will then submit it to the relational database containing information on the digital images. Using standard computer programming and processing, this database would then locate the stored digital image and associated files/information and also process the users request(s) regarding the digital image. [0039];).
.  


As for claim 2, Rothschild teaches a transmitting device as claimed in claim 1, wherein the transmitting device is further configured as a receiving device and the control unit is further configured to: 
receive from at least one other transmitting device, a unique identifier code associated with an image stored in a local database of the at least one other transmitting device (Rothschild; The device will read the symbology in the images and using standard communications techniques including Wi-Fi, Bluetooth, infrared, cabling, etc., the scanning/reading device will transmit the photo identifier information to a computer processor which then may optionally transfer it to the Global Computer Network (unique identifier code associated with an image stored in a local database). The device will then receive the information back from the local processor or Global Computer Network and will then locate the file or files that contain the image and associated attachments on the local or Global Computer Network. [0056]; Referring to FIG. 5, an exemplary system for managing a plurality of digital images in accordance with an embodiment of the present disclosure is illustrated. Digital imaging device 100, 200 will transfer the digital images to a user's local computer (receive from at least one other transmitting device) 402 or to an online imaging web server 408, e.g., Ofoto, where the plurality of images will be processed and manipulated as will be described below. The user's local computer 402 may connect via a communications device to communications network 410, e.g., the Internet, by any known means, for example, a hardwired or wireless connection 403. It is to be appreciated that the network 410 may be a local area network (LAN), wide area network (WAN), the Internet or any known network that couples a plurality of computers to enable various modes of communication via network messages (at least one other transmitting device). [0058];); 
and retrieve, from the local database of the transmitting device, a corresponding image associated with a stored unique identifier code that matches the received unique identifier code (Rothschild; Using standard computer programming and the computer processing module, the device would translate the symbology to extract the name of the digital image and the file locations (whether local or on the Global Computer Network) of the digital image. Alternatively, the scanner may extract some type of marker or symbol, identifier, that when presented to the relational database would indicate the file name and file location of the digital images (image associated with a stored unique identifier code). This information would then be transferred to the transmission module which will transmit it to the local or Global Computer Network which will then submit it to the relational database containing information on the digital images. Using standard computer programming and processing, this database would then locate the stored digital image and associated files/information and also process the users request(s) regarding the digital image (retrieve, from the local database of the transmitting device, a corresponding image associated with a stored unique identifier code that matches the received unique identifier code). [0039];).  


As for claim 3, Rothschild teaches a transmitting device as claimed in claim 1, wherein the control unit is further configured to: 
acquire a new image (Rothschild; Referring to FIG. 8, a user will capture a digital image as described above (step 802). It is to be appreciated that the digital images may be created with any digital image capture device which may take the form of traditional cameras, personal digital assistants, telephones, or any other device which captures and stores digital images [0072];); 
generate a unique identifier code to associate with the new image (Rothschild; Once the image is captured, the device 100 will prompt the user for information regarding the captured image (generate a unique identifier code to associate with the new image) (step 804). The device 100 will be programmed to ask the user, if requested upon device initialization, several questions that will be asked immediately after each image is captured, or alternatively, after a series of digital images have been captured but before the hardware device is powered off. One of the questions is if the user wishes to automatically copyright a particular digital image. The questions will be presented to the user via the display module 108 or will be spoken to the user via the audio output device 128. The user will use the user input module 124 to answer this question for an individual image. [0073];); 
and control the local database to store the new image with the unique identifier code associated with the new image (Rothschild; After the digital image is captured and stored on the hardware device along with the associated information, the digital image file will be transferred to the user's local computer hardware device 402 or to the Global Computer Network (local database to store the new image with the unique identifier code associated with the new image), or to the user's local device 402 and then to the Global Computer Network (step 808). This transfer will be done by the standard digital file transfer means via the transmission module 112 including but not limited to hard wire cabling, USB connectivity, Infrared connectivity, Firewire (1394 connectivity) cabling, Bluetooth connectivity, removable flash memory cards, WiFi connectivity, or any future transmission means. [0080];).  


As for claim 4, Rothschild teaches a transmitting device as claimed in claim 3, wherein the control unit is further configured to: 
Rothschild; After the digital image is captured and stored on the hardware device along with the associated information, the digital image file will be transferred to the user's local computer hardware device 402 or to the Global Computer Network, or to the user's local device 402 and then to the Global Computer Network (step 808). This transfer will be done by the standard digital file transfer means via the transmission module 112 including but not limited to hard wire cabling, USB connectivity, Infrared connectivity, Firewire (1394 connectivity) cabling, Bluetooth connectivity, removable flash memory cards, WiFi connectivity, or any future transmission means. [0080]; The file name of each digital image file (unique identifier code associated with the new image) or associated file as well as the digital image itself, will be recorded in a relational database (central database) either on the user's local computer or on a computer on the Global Computer Network. This database will contain information on any file(s) related to each digital image including audio and video files, or other associated image files. [0081];).  


As for claim 5, Rothschild teaches a transmitting device as claimed in claim 1, wherein the control unit is further configured to: 
acquire an overlay image associated with an image stored in the local database, wherein the overlay image is for overlaying the associated image (Rothschild; The hardware device 100 of the present disclosure will contain a user input module 124 to either receive user instructions via text input by the way of a standard keyboard character recognition device is a touch screen which overlays the display module (overlay image is for overlaying the associated image) 108 and text is entered via a pen-like stylus. Such input devices are standard and currently available on many electronic devices including portable digital assistants (PDAs) and cellular telephones. Optionally, a microphone 106 will be coupled to the input module 124 for capturing any audio information spoken by the user and the input module will further include an analog-to-digital (A/D) converter for converting the spoken audio information into digital format. Furthermore, the input module may include a voice recognition processor that translates the digital human voice into alphanumeric characters for user input. [0034];); 
generate information linking the overlay image to the associated image (Rothschild; The user will utilize the user input module after an image is captured to enter various data that will either be stored as a file associated with the digital image file or, alternatively, written as an additional part of the digital image file (generate information linking the overlay image to the associated image). By example, if the digital image is recorded by the hardware device as jpg101 or tif101 or bmp101 where these descriptions indicate the name of the captured digital image, then another file will be created for each captured digital image. This file would be the information associated file. In the above example, the image jpg101 would now have an additional file called info101 (or any other name that the hardware device selects). This digital file would receive and contain the user inputted information. Alternatively, the user input module may write its information directly to the previously stored digital image 0035];); 
and transmit, to the receiving device, the overlay image and the information linking the overlay image to the associated image (Rothschild; After the digital image is captured and stored on the device 100, these files will be transferred to the user's local computer hardware device or to the Global Computer Network, e.g., the Internet, or to the user's local device and then to the Global Computer Network (transmit, to the receiving device, the overlay image and the information linking the overlay image to the associated image). This transfer will be done by transmission module 112 including hardwired and/or wireless connectivity. The hardwire connection may include but is not limited to hard wire cabling e.g., parallel or serial cables, USB cable, Firewire (1394 connectivity) cables, and the appropriate port. The wireless connection will operate under any of the various known wireless protocols including but not limited to Bluetooth.TM. interconnectivity, infrared connectivity, radio transmission connectivity including computer digital signal broadcasting and reception commonly referred to as Wi-Fi or 80211.X (where x denotes the type of transmission), or any other type of communication protocols or systems currently existing or to be developed for wirelessly transmitting data. Furthermore, the transmission module 112 may include a removable memory card slot for accepting any of the various known removable memory cards, transferring the image files to the removable card, and subsequently the images may be uploaded to a computer from the removable memory 0037];).  


As for claim 6, Rothschild teaches a transmitting device as claimed in claim 5, wherein the control unit is further configured to: 
control the local database to store the overlay image with the information linking the overlay image to the associated image ; transmit, to the central database, the overlay image with the information linking the overlay image to the associated image for storage (Rothschild; After the digital image is captured and stored on the device 100, these files will be transferred to the user's local computer hardware device or to the Global Computer Network, e.g., the Internet, or to the user's local device and then to the Global Computer Network. This transfer will be done by transmission module 112 including hardwired and/or wireless connectivity. The hardwire connection may include but is not limited to hard wire cabling e.g., parallel or serial cables, USB cable, Firewire (1394 connectivity) cables, and the appropriate port. The wireless connection will operate under any of the various known wireless protocols including but not limited to Bluetooth.TM. interconnectivity, infrared connectivity, radio transmission connectivity including computer digital signal broadcasting and reception commonly referred to as Wi-Fi or 80211.X (where x denotes the type of transmission), or any other type of database will contain information on any file(s) related to each digital image (transmit, to the central database, the overlay image with the information linking the overlay image to the associated image for storage) including audio and video files, or other associated image files. [0037];) 
and/or control the user interface to display the overlay image over the associated image (Rothschild; The hardware device 100 of the present disclosure will contain a user input module 124 to either receive user instructions via text input by the way of a standard keyboard interface or a character recognition capture device which translates user text input into alphanumeric characters. Preferably, the character recognition device is a touch screen which overlays the display module 108 and text is entered via a pen-like stylus (and/or control the user interface to display the overlay image over the associated image). Such input devices are standard and currently available on many electronic devices including portable digital assistants (PDAs) and cellular telephones. Optionally, a microphone 106 will be coupled to the input module 124 for capturing any audio information spoken by the user and the input 0034];); 


As for claim 8, Rothschild teaches a receiving device as claimed in claim 7, wherein the control unit is further configured to: control a user interface to display the corresponding image retrieved from the local database of the receiving device (Rothschild; The hardware device 100 of the present disclosure will contain a user input module 124 to either receive user instructions via text input (control a user interface to display) by the way of a standard keyboard interface or a character recognition capture device which translates user text input into alphanumeric characters. Preferably, the character recognition device is a touch screen which overlays the display module 108 and text is entered via a pen-like stylus (corresponding image retrieved from the local database of the receiving device). Such input devices are standard and currently available on many electronic devices including portable digital assistants (PDAs) and cellular telephones. [0034];).  


As for claim 9, Rothschild teaches a receiving device as claimed in claim 7, wherein the control unit is further configured to: receive from the central database a new image and a unique identifier code associated with the new image (Rothschild; Once image is captured, the device 100 will prompt the user for information regarding the captured image (receive from the central database a new image and a unique identifier code associated with the new image) (step 804). The device 100 will be programmed to ask the user, if requested upon device initialization, several questions that will be asked immediately after each image is captured, or alternatively, after a series of digital images have been captured but before the hardware device is powered off. One of the questions is if the user wishes to automatically copyright a particular digital image. The questions will be presented to the user via the display module 108 or will be spoken to the user via the audio output device 128. The user will use the user input module 124 to answer this question for an individual image. [0073];); 
and control the local database of the receiving device to store the new image with the unique identifier code associated with the new image (Rothschild; After the digital image is captured and stored on the hardware device along with the associated information, the digital image file will be transferred to the user's local computer hardware device 402 or to the Global Computer Network (store the new image with the unique identifier code associated with the new image), or to the user's local device 402 and then to the Global Computer Network (step 808). This transfer will be done by the standard digital file transfer means via the transmission module 112 including but not limited to hard wire cabling, USB connectivity, Infrared connectivity, Firewire (1394 connectivity) cabling, Bluetooth connectivity, removable flash memory cards, WiFi connectivity, or any future transmission means. [0080];).  


Rothschild; The hardware device 100 of the present disclosure will contain a user input module 124 to either receive user instructions via text input by the way of a standard keyboard interface or a character recognition capture device which translates user text input into alphanumeric characters. Preferably, the character recognition device is a touch screen which overlays the display module 108 and text is entered via a pen-like stylus (and/or control the user interface to display the overlay image over the associated image). Such input devices are standard and currently available on many electronic devices including portable digital assistants (PDAs) and cellular telephones. Optionally, a microphone 106 will be coupled to the input module 124 for capturing any audio information spoken by the user and the input module will further include an analog-to-digital (A/D) converter for converting the spoken audio information into digital format. Furthermore, the input module may include a voice recognition processor that translates the digital human voice into alphanumeric characters for user input. [0034];);
retrieve, from the local database  of the receiving device , the image associated with the received overlay image based on the received information (Rothschild; Hardware devices, systems and methods thereof that will enable the embedding and retrieving of information in digital images (retrieve from the local database the unique identifier code associated with the image) are provided. The embedded information will enable a user to organize, process and control these images. Referring 0028];);
and control a user interface to display the received overlay image over the retrieved image (Rothschild; The hardware device 100 of the present disclosure will contain a user input module 124 to either receive user instructions via text input by the way of a standard keyboard interface (receive from a user interface) or a character recognition capture device which translates user text input into alphanumeric characters. Preferably, the character recognition device is a touch screen which overlays the display module 108 and text is entered via a pen-like stylus. Such input devices are standard and currently available on many electronic devices including portable digital assistants (PDAs) and cellular telephones. [0034];).

As for claim 11, Rothschild teaches a system comprising: at least one transmitting device as claimed in claim 1; and at least one receiving device (Rothschild; The device 100 further includes a storage module 110 for storing a plurality of images, a transmission module 112 for transmitting the plurality of images to another device (transmitting device), e.g., a personal computer, a personal digital assistant (PDA), a server residing on the Internet, etc., and a scanning module 114 for scanning and inputting information to be associated with an image and for reading information 0029]; The device will then receive the information back from the local processor or Global Computer Network (receiving device) and will then locate the file or files that contain the image and associated attachments on the local or Global Computer Network. [0056]; The local computer 402 will receive the file name and location or image identifier for at least one image in step 552. Using standard computer programming and processing, the identifier will be submitted to the database (step 554) and the database would then locate the stored digital image and associated files and/or information via its corresponding record (step 556). Once the record is found, the computer will process any user request(s) regarding the digital image that was either transferred with the identifier or after the identifier located the appropriate record (step 558). Such requests could include but would not be limited to displaying the digital images in a particular sequence at the local computer or on the imaging device 100, 200; e-mailing the digital image to a person that has been indicated by the user, with such person's e-mail address being stored in the relational database; and printing the digital images at a printer location (either local or on the global computer network) and in a size or format that has been requested by the user. Furthermore, a request may include a request for displaying information on any selected digital image, such information being contained in the relational database, for example, displaying audio or video or image files that are related to the selected digital image. Depending on the request, the image and associated information may be displayed or presented to the user at the local computer 402 or the image and associated information may be transmitted to the imaging device (receiving device) 100, 200 for presentation to the user. [0067]; Once the requested information is either inputted by the user or extracted digital file would receive and contain the user inputted information and/or the information transmitted by the auxiliary input module (transmitting device) 126. Alternatively, the device may write this information directly to the previously stored digital image file. [0079];).

As for claim 12, Rothschild teaches a system as claimed in claim 11, the system further comprising: a central database in communication with the at least one transmitting device and the at least one receiving device, wherein the central database is configured to: 
store a plurality of images with associated unique identifier codes for each image, wherein the plurality of images stored in the local database of the at least one transmitting device and the plurality of images stored in the local database of the at least one receiving device are subsets of the plurality of images stored in the central database (Rothschild; After the digital image is captured and stored on the device 100, these files will be transferred to the user's local computer hardware device or to the Global Computer Network (plurality of images stored in the local database of the at least one transmitting device and the plurality of images stored in the local database of the at least one receiving device are subsets of the plurality of images stored in the central database), e.g., the Internet, or to the user's local device and then to the Global Computer Network. This transfer will be done by transmission module 112 including hardwired and/or wireless connectivity. The hardwire connection may include but is not limited to hard wire cabling e.g., parallel or serial cables, USB cable, Firewire (1394 connectivity) cables, and the appropriate port. The wireless connection will operate under any of the various known wireless protocols including but not limited to Bluetooth.TM. interconnectivity, infrared connectivity, radio transmission connectivity including computer digital signal broadcasting and reception commonly referred to as Wi-Fi or 80211.X (where x denotes the type of transmission), or any other type of communication protocols or systems currently existing or to be developed for wirelessly transmitting data. Furthermore, the transmission module 112 may include a removable memory card slot for accepting any of the various known removable memory cards, transferring the image files to the removable card, and subsequently the images may be uploaded to a computer from the removable memory card by an appropriate reader coupled to the user's computer. The file name of each digital image file and/or associated file will be recorded in a relational database either on the user's local computer or the Global computer network, as will be described in detail below. This database will contain information on any file(s) related to each digital image including audio and video files, or other associated image files. [0037]; This file name may be the assigned name that the image was stored in at the relational database, as well as the assigned location of the relational database whether in the user's local computer or at a stored location on the Global Computer Network. The symbology may be in any form currently practiced in the art including barcodes (e.g., UPC, EAN, PDF417, etc.), photosymbols, standard or specialized text, etc., or any future type of symbology. Of course, as stated, any symbology utilized will represent or lead to the file names and file locations of the digital images. [0038];).  


As for claim 13, Rothschild teaches a system as claimed in claim 11, wherein: the plurality of images stored in the local database of the at least one transmitting device is a subset of the plurality of images stored in the local database of the at least one receiving device (Rothschild; The device 100 further includes a storage module 110 for storing a plurality of images, a transmission module 112 for transmitting the plurality of images to another device (transmitting device), e.g., a personal computer, a personal digital assistant (PDA), a server residing on the Internet, etc., and a scanning module 114 for scanning and inputting information to be associated with an image and for reading information from printed images. [0029]; Alternatively, the scanner may extract some type of marker or symbol, e.g., an identifier, that when presented to the relational database would indicate the file name and file location of the digital images. This information would then be transferred to the transmission module which will transmit it to the local (transmit the retrieved unique identifier code to the receiving device) or Global Computer Network which will then submit it to the relational database containing information on the digital images. Using standard computer programming and processing, this database would then locate the stored 0039];).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E HEFFERN whose telephone number is (571)272-9605.  The examiner can normally be reached on Monday - Friday, 6:30 am - 3 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2158                                                                                                                                                                                                        



/J.E.H/           Examiner, Art Unit 2158